Exhibit 10.5

SEMTECH CORPORATION

2008 LONG-TERM EQUITY INCENTIVE PLAN

RESTRICTED STOCK AWARD CERTIFICATE

THIS AWARD is made this [Date] (the “Award Date”) by Semtech Corporation, a
Delaware corporation (the “Corporation”), to [Name] (the “Participant”).

R E C I T A L S

A. The Corporation has established the Corporation’s 2008 Long-Term Equity
Incentive Plan (the “Plan”) in order to provide eligible persons of the
Corporation with an opportunity to acquire shares of the Corporation’s common
stock, par value $0.01 per share (the “Common Stock”).

B. The Plan Administrator has determined that it would be in the best interests
of the Corporation and its stockholders to grant the restricted stock award
described in this Award Certificate to the Participant as compensation, as an
inducement to remain in the service of the Corporation, and as an incentive for
increasing efforts during such service.

NOW, THEREFORE, this Award is made on the following terms and conditions:

1. Definitions and Incorporation. Capitalized terms used in this Award
Certificate and not otherwise defined herein shall have the meanings given to
such terms in the Plan. The Plan is hereby incorporated in and made a part of
this Award Certificate as if fully set forth herein.

2. Award of Shares. Pursuant to the Plan, the Corporation hereby awards to the
Participant as of the date hereof [            ] shares (the “Shares”) of the
Corporation’s Common Stock (subject to adjustment in accordance with Section 7
of the Plan), which Shares are restricted and subject to forfeiture on the terms
and conditions hereinafter set forth. The Participant acknowledges that the Plan
Administrator may use a broker or other third party to facilitate its restricted
stock award recordkeeping and agrees to comply with any administrative rules and
procedures regarding restricted stock awards as may be in place from time to
time. The Participant acknowledges and agrees that the Corporation may require
that any Common Stock received under the Award be deposited in a brokerage
account (in the name of the Participant) with a broker designated by the
Corporation, and the Participant agrees to take such reasonable steps as the
Corporation may require to open and maintain such an account.

3. Rights as a Shareholder; Dividends and Voting. The Participant shall have all
of the rights of a shareholder with respect to the Shares, subject to the
transfer restrictions and forfeiture conditions set forth herein and in the Plan
and except as otherwise provided in this Award Certificate and the Plan. These
include voting rights and the right to receive cash dividends, when declared by
the Board, on the Shares. Any cash dividends on the Shares shall be held by the
Corporation (unsegregated as part of its general assets) until the vesting
period lapses (and forfeited if the underlying Shares are forfeited), and shall
be paid to the Participant as soon as practicable after such period lapses (if
not forfeited).



--------------------------------------------------------------------------------

4. Vesting; Termination of Employment.

(a) Vesting in General. Subject to Sections 4(b) and (c) below, the Shares
awarded under this Award Certificate shall vest as follows:

[Insert vesting schedule]

The Participant has no right to pro-rated vesting with respect to the Award if
his or her employment terminates before any applicable vesting date with respect
to the Award (regardless of the portion of the vesting period the Participant
was actually employed by the Corporation and/or any of its Subsidiaries).

(b) Termination Following Change in Control. Notwithstanding any other provision
to the contrary contained herein and subject to the provisions of Section 7 of
the Plan, in the event the Participant’s employment is terminated by the
Corporation without Cause (and not on account of the Participant’s death or
disability), or in the event of a Constructive Termination of the Participant,
in each case within twelve (12) months following a Change in Control, 100% of
the total Shares shall be vested on the Termination Date (as defined in
Section 4(c) below).

For purposes hereof, “Cause” shall mean that the Participant (i) has been
negligent in the discharge of his or her duties to the Corporation, its
Subsidiaries or any affiliate of the Corporation or its Subsidiaries (the
“Semtech Group”), has refused to perform stated or assigned duties or is
incompetent in or (other than by reason of disability or analogous condition)
incapable of performing those duties, (ii) has been dishonest or committed or
engaged in an act of theft, embezzlement or fraud, a breach of confidentiality,
an unauthorized disclosure or use of inside information, customer lists, trade
secrets or other confidential information; has breached a fiduciary duty, or
willfully and materially violated any other duty, law, rule, regulation or
policy of the Semtech Group; or has been convicted of a felony or misdemeanor
(other than minor traffic violations or similar offenses), (iii) has materially
breached any of the provisions of any agreement with the Semtech Group, or
(iv) has engaged in unfair competition with, or otherwise acted intentionally in
a manner injurious to the reputation, business or assets of, the Semtech Group;
has improperly induced a vendor or customer to break or terminate any contract
with the Semtech Group; or has induced a principal for whom the Semtech Group
acts as agent to terminate such agency relationship.

For purposes hereof, a “Change in Control” shall mean (i) a merger or
consolidation in which the stockholders of the Corporation immediately prior to
such merger or consolidation do not hold, immediately after such merger or
consolidation, more than 50% of the combined voting power of the surviving or
acquiring entity (or parent corporation thereof), (ii) the sale of substantially
all of the assets of the Corporation or assets representing over 50% of the
operating revenues of the Corporation, or (iii) any person shall become the
beneficial owner of over 50% of the Corporation’s outstanding Stock or the
combined voting power of the Corporation’s then outstanding voting securities
entitled to vote generally, or become a controlling person as defined in Rule
405 promulgated under the Securities Act.

For purposes hereof, “Constructive Termination” shall mean the Participant’s
voluntary termination within one (1) year of the Participant’s knowledge of the
occurrence of (i) a reduction in the Participant’s base salary after a Change in
Control from the Participants’s base salary in effect immediately prior to the
Change in Control, or (ii) a material or substantial reduction or change in job
duties, responsibilities, and requirements after a Change in Control from the
Participant’s duties, responsibilities, and requirements immediately prior to
the Change in Control. A termination shall not be treated as a Constructive
Termination if the Participant shall have specifically consented in writing to
the occurrence of the event giving rise to the claim of Constructive
Termination.



--------------------------------------------------------------------------------

(c) Effect of Termination of Employment. If the service of the Participant with
the Corporation or a Subsidiary is terminated for any reason, then the Shares
(and related dividends) which have not vested as of the date of the
Participant’s termination of employment (the “Termination Date”), after giving
effect to any accelerated vesting under Section 4(b), shall be forfeited. Upon
the occurrence of any forfeiture of Shares (and related dividends) hereunder,
such unvested, forfeited Shares (and related dividends) shall be automatically
transferred to the Corporation as of the Termination Date, without any other
action by the Participant (or the Participant’s beneficiary or personal
representative in the event of the Participant’s death or disability, as
applicable). No consideration shall be paid by the Corporation with respect to
such transfer. The Participant, by acceptance of this Award and the delivery of
Shares subject to the Award, shall be deemed to appoint, and does so appoint by
acceptance of this Award, the Corporation and each of its authorized
representatives as the Participant’s attorney(s)-in-fact to effect any transfer
of unvested, forfeited Shares (and related dividends) to the Corporation as may
be contemplated by the Plan or this Award Certificate. The Participant (or the
Participant’s beneficiary or personal representative in the event of the
Participant’s death or disability, as applicable) shall deliver any additional
documents of transfer that the Corporation may request to confirm the transfer
of such unvested, forfeited Shares (and related dividends) to the Corporation.

5. Non-Transferability of Award. This Award is personal and, prior to the time
they have become vested pursuant to Section 4 hereof or Section 7 of the Plan,
neither the Shares nor any rights hereunder may be transferred, assigned,
pledged or hypothecated by the Participant in any way (whether by operation of
law or otherwise), other than by will or the laws of descent and distribution,
nor shall any such rights be subject to execution, attachment or similar
process; provided, however that such restrictions shall not apply to transfers
to the Corporation. Except as otherwise provided herein, any attempted
alienation, assignment, pledge, hypothecation, attachment, execution or similar
process, whether voluntary or involuntary, with respect to all or any part of
the Participant’s unvested rights under this Award, shall be null and void.

6. Not a Contract of Employment. Nothing in this Award Certificate gives the
Participant the right to remain in the employ of the Corporation or any
Subsidiary or to affect the absolute and unqualified right of the Corporation
and any of its Subsidiaries to terminate the Participant’s employment at any
time for any reason or no reason and with or without cause or prior notice.
Except to the extent explicitly provided otherwise in a then effective written
employment contract executed by the Participant and the Corporation, the
Participant is an at will employee whose employment may be terminated without
liability at any time for any reason. By accepting this Award, the Participant
acknowledges and agrees that (a) any person who is terminated before full
vesting of an award, such as the one granted to the Participant by this Award
Certificate, could attempt to argue that he or she was terminated to preclude
vesting, (b) the Participant promises never to make such a claim, and (c) in any
event, the Participant has no right to pro-rated vesting with respect to the
Award if his or her employment terminates before any applicable vesting date
with respect to the Award (regardless of the portion of the vesting period the
Participant was actually employed by the Corporation and/or any of its
Subsidiaries).



--------------------------------------------------------------------------------

7. Tax Consequences.

(a) Tax Consultation. The Participant may suffer adverse tax consequences as a
result of his or her acquisition or disposition of the Shares. The Participant
has only thirty (30) days from the Award Date to file an election under
Section 83(b) of the Code, if the Participant so desires. The Participant will
be solely responsible for satisfaction of any taxes that may arise (including
taxes arising under Section 409A of the Code) with respect to the Award. The
Corporation shall not have any obligation whatsoever to pay such taxes. The
Corporation has not and will not provide any tax advice to the Participant. The
Participant should consult with his or her own personal tax advisors to the
extent he or she deems advisable in connection with the acquisition or
disposition of the Shares.

(b) Withholding. To satisfy the Participant’s United States federal and state
income and payroll tax liabilities resulting from the lapse or removal of
restrictions on the Shares (the “Tax Obligations”), by accepting this Award the
Participant authorizes the Corporation to withhold a number of Shares that have
a fair market value (determined based on the closing price of the Common Stock
on the trading date preceding the date the Tax Obligations arise) equal to the
aggregate amount of such Tax Obligations based on the minimum statutory
withholding rates for federal and state income tax and payroll purposes that are
applicable to such supplemental taxable income. In the event that the
Corporation cannot satisfy such Tax Obligations by withholding and reacquiring
Shares, or in the event that the Participant makes or has made an election
pursuant to Section 83(b) of the Code or the occurrence of any other withholding
event with respect to the Award, the Corporation (or a Subsidiary) shall be
entitled to require a cash payment by or on behalf of the Participant and/or to
deduct from other compensation payable to the Participant any sums required by
federal, state or local tax law to be withheld with respect to such vesting of
Shares or such Section 83(b) election. To the extent that the Corporation or the
Participant’s employer incur any tax withholding obligations under any
applicable non-U.S. law (including, without limitation, for income tax, social
insurance, payroll tax, payment on account or other tax-related withholding
liabilities), then, prior to the relevant taxable event, the Participant shall
pay or make arrangements satisfactory to the Corporation and/or the
Participant’s employer to satisfy all withholding and payment on account
obligations of the Corporation and/or the Participant’s employer. The
Participant agrees to take any further actions and execute any additional
documents as may be necessary to effectuate the provisions of this Section 7.

8. Adjustments Upon Specified Events. Upon the occurrence of certain events
relating to the Corporation’s stock contemplated by Section 7 of the Plan, the
Plan Administrator shall make adjustments in accordance with such section in the
number and kind of securities that may become vested under the Award. If any
adjustment shall be made under Section 7 of the Plan or an event described in
Section 7 of the Plan shall occur and the Shares are not then fully vested upon
such event or prior thereto, the restrictions applicable to such Shares shall
continue in effect with respect to any consideration, property or other
securities received in respect of such Shares.

9. Issuance of Shares.

(a) Form of Issuance. The Corporation shall cause the Shares to be issued either
(i) in book entry form, registered in the name of the Participant with notations
regarding the applicable restrictions on transfer imposed under this Award
Certificate, or (ii) in the form of a stock



--------------------------------------------------------------------------------

certificate or certificates representing the Shares to be registered in the
Participant’s name promptly upon acceptance of the Award, provided that any such
stock certificate or certificates shall be delivered to, and held in custody by,
the Secretary of the Corporation or such other escrow holder as the Corporation
may appoint, until the vesting restrictions lapse.

(b) Restrictive Legend. Until the vesting restrictions lapse, any stock
certificates representing Shares shall have affixed thereto (and Shares issued
in book entry form shall have a notation referencing) legends substantially in
the following form, in addition to any other legends required by applicable
federal or state laws, if any:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN
RESTRICTIONS AND MAY BE SUBJECT TO FORFEITURE UNDER THE TERMS OF THAT CERTAIN
RESTRICTED STOCK AWARD CERTIFICATE FROM SEMTECH CORPORATION (THE “CORPORATION”)
TO THE REGISTERED OWNER OF SUCH SHARES, AND SUCH SHARES MAY NOT BE, DIRECTLY OR
INDIRECTLY, OFFERED, TRANSFERRED, SOLD, ASSIGNED, PLEDGED, HYPOTHECATED OR
OTHERWISE DISPOSED OF UNDER ANY CIRCUMSTANCES, EXCEPT PURSUANT TO THE PROVISIONS
OF SUCH CERTIFICATE.”

(c) Delivery of Shares. As vesting restrictions lapse, the Corporation shall, as
applicable, either (i) remove the notations on any Shares issued in book entry
form, or (ii) cause certificates for the Shares to be delivered to the
Participant, free from the legend provided for in subsection (b); provided that
if any law or regulation requires the Corporation to take any action with
respect to such Shares before the delivery thereof, then the date of delivery of
such Shares will be extended for the period necessary to complete such action.

(d) Refusal to Transfer. The Corporation shall not be required (i) to transfer
on its books any Shares that have been sold or otherwise transferred in
violation of any law or any of the provisions of this Award Certificate or
(ii) to treat as owner of such Shares or to accord the right to vote or pay
dividends to any purchaser or other transferee to whom such Shares shall have
been so transferred.

(e) Securities Law Requirements. No Shares shall be transferred if counsel to
the Corporation determines that any applicable registration requirement under
the Securities Act or any other applicable requirement of federal or state law
has not been met.

10. Severability. In the event that any provision or portion of this Award
Certificate shall be determined to be invalid or unenforceable for any reason,
in whole or in part, in any jurisdiction, the remaining provisions of this Award
Certificate shall be unaffected thereby and shall remain in full force and
effect to the fullest extent permitted by law in such jurisdiction, and such
invalidity or unenforceability shall have no effect in any other jurisdiction.

11. Binding Effect. This Award Certificate shall extend to, be binding upon and
inure to the benefit of the Participant and the Participant’s legal
representatives, heirs, successors and assigns (subject, however, to the
limitations set forth in Sections 5 and 9 herein with respect to the transfer of
this Award Certificate or any rights hereunder or of the Shares), and upon the
Corporation and its successors and assigns, regardless of any change in the
business structure of the Corporation, be it through spinoff, merger, sale of
stock, sale of assets or any other transaction.



--------------------------------------------------------------------------------

12. Notices. Any notice to the Company contemplated by this Award Certificate
shall be in writing and addressed to it in care of its President; and any notice
to the Participant shall be addressed to him or her at the address on file with
the Corporation on the date hereof or at such other address as he or she may
hereafter designate in writing.

13. Entire Agreement. This Award Certificate, together with the Plan,
constitutes the entire understanding between the Corporation and the Participant
with regard to the subject matter of this Award Certificate. They supersede any
other agreements, representations or understandings (whether oral or written and
whether express or implied) which relate to the subject matter of this Award
Certificate.

14. Waiver. The waiver of any breach of any duty, term or condition of this
Award Certificate shall not be deemed to constitute a waiver of any preceding or
succeeding breach of the same or of any other duty, term or condition of this
Award Certificate.

15. Interpretation. The interpretation, construction, performance and
enforcement of the terms and conditions of this Award Certificate and the Plan
shall lie within the sole discretion of the Plan Administrator, and the Plan
Administrator’s determinations shall be conclusive and binding on all interested
persons.

16. Choice of Law; Arbitration. This Award Certificate shall be governed by, and
construed in accordance with, the laws of the State of California (disregarding
any choice-of-law provisions). Any dispute or disagreement regarding the
Participant’s rights under this Award Certificate shall be settled solely by
binding arbitration in accordance with applicable rules of the American
Arbitration Association.

 

SEMTECH CORPORATION, a Delaware corporation By:       [Name]